The defendant has excepted to the denial of her motion for a directed verdict in an action of tort brought for personal injuries and property damage arising out of an automobile accident. The defendant, while operating a motor vehicle in a heavily settled school area, was approaching a crosswalk in the roadway, an intersection sign, and also a school crossing sign. The left front end of the defendant’s car struck the plaintiff’s vehicle on the right side at a time when the plaintiff’s ear was turning into a driveway and was almost at a ninety degree angle to the edge of the road in front of the defendant’s vehicle. The force of the contact pushed the plaintiff’s vehicle fifty feet and caused considerable damage. The defendant’s car continued for a distance of ninety-six feet into a stone wall, striking it with sufficient force to push about four feet of the wall forward and some stones of the wall fifteen feet. The plaintiff had no memory of the accident. In these circumstances the jury could properly find that the collision was due to the negligence of the defendant. DeLeo v. Jefferson, *709331 Mass. 317, 320. Whether there was contributory negligence on the part of the plaintiff was an issue for the jury. Lindgren v. Marraffa, 350 Mass. 376, 379, and cases cited.
Frank P. Hurley (Ralph H. Willard, Jr., with him) for the defendant.
John F. Keenan for the plaintiff.

Exceptions overruled.